PER CURIAM.
• We affirm defendant’s convictions. Defendant has not established that the asserted errors raised on appeal mandate reversal. See State v. DiGuilio, 491 So.2d 1129 (Fla. 1986). However, we reverse the sentences to the extent that the court imposed consecutive minimum mandatory sentences for counts II through VI. On remand, the trial court is directed to impose concurrent minimum mandatory sentences on those counts. State v. Boatwright, 559 So.2d 210 (Fla.1990); Ward v. State, 630 So.2d 217 (Fla. 3d DCA 1993); Weatherspoon v. State, 624 So.2d 405 (Fla. 2d DCA 1993).
Convictions affirmed; sentences affirmed in part and reversed in part; and cause remanded for resentencing in accordance with this decision.